MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                           Mar 18 2015, 9:07 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Allenn Peterson                                          Gregory F. Zoeller
      New Castle, Indiana                                      Attorney General of Indiana

                                                               Karl M. Scharnberg
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Allenn Peterson,                                         March 18, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               45A03-1408-CR-304
              v.                                               Appeal from the Lake Superior
                                                               Court
                                                               The Honorable Salvador Vazquez,
      State of Indiana,                                        Judge
      Appellee-Plaintiff                                       The Honorable Natalie Bokota,
                                                               Judge
                                                               Cause No. 45G01-8103-CR-034




      Friedlander, Judge.

[1]   Allenn Peterson appeals the denial of his pro se motion to correct erroneous

      sentence, claiming that the trial court lacked statutory authority to impose

      consecutive sentences.


      Court of Appeals of Indiana | Memorandum Decision 45A03-1408-CR-304| March 18, 2015          Page 1 of 4
[2]   We affirm.

[3]   On March 11, 1981, Peterson murdered Robert Watkins and then raped and

      robbed Watkins’s mother when she arrived home later that evening. Peterson

      was subsequently convicted of murder, class A felony rape, and class B felony

      robbery. He was sentenced to forty-five years for murder, thirty-five years for

      rape, and thirty years for robbery. The sentences for murder and rape were

      ordered to be served consecutively. His convictions were upheld on direct

      appeal and post-conviction relief. See Peterson v. State, 453 N.E.2d 196 (Ind.

      1983); Peterson v. State, 650 N.E.2d 339 (Ind. Ct. App. 1995).


[4]   On August 4, 2014, Peterson filed a motion to correct erroneous sentence. The

      trial court promptly denied the motion, noting that the sentence was not

      erroneous on its face. Peterson now appeals.

[5]   A motion to correct erroneous sentence derives from Ind. Code Ann. § 35-38-1-

      15 (West, Westlaw current with all legislation of the 2015 First Regular Session

      of the 119th General Assembly effective through February 23, 2015):

              If the convicted person is erroneously sentenced, the mistake does not
              render the sentence void. The sentence shall be corrected after written
              notice is given to the convicted person. The convicted person and his
              counsel must be present when the corrected sentence is ordered. A
              motion to correct sentence must be in writing and supported by a
              memorandum of law specifically pointing out the defect in the original
              sentence.
      “The purpose of the statute is to provide prompt, direct access to an

      uncomplicated legal process for correcting the occasional erroneous or illegal

      sentence.” Davis v. State, 937 N.E.2d 8, 10 (Ind. Ct. App. 2010), trans. denied.
      Court of Appeals of Indiana | Memorandum Decision 45A03-1408-CR-304| March 18, 2015   Page 2 of 4
[6]   “[A] motion to correct sentence may only be used to correct sentencing errors

      that are clear from the face of the judgment imposing the sentence in light of the

      statutory authority.” Robinson v. State, 805 N.E.2d 783, 787 (Ind. 2004). In

      other words, use of this statutory motion should be reserved for the correction

      of “obvious sentencing errors”. Id. at 787 n.3. Claims that require

      consideration of matters outside the face of the sentencing judgment may not be

      addressed via this type of motion. See, e.g., Neff v. State, 888 N.E.2d 1249 (Ind.

      2008); Robinson v. State, 805 N.E.2d 783.


[7]   In his motion, Peterson argued that the trial court lacked statutory authority to

      impose consecutive sentences “because [his] offenses all derived from a single

      episode of criminal conduct”. Appellant’s Appendix at 11. He cited Ind. Code

      Ann. § 35-50-1-2 (West, Westlaw current with all legislation of the 2015 First

      Regular Session of the 119th General Assembly effective through February 23,

      2015) in support of his argument, which imposes an aggregate sentencing cap

      for felony convictions (except convictions for crimes of violence) arising out of

      an episode of criminal conduct.

[8]   Peterson’s motion lacks merit for several reasons. Most notably, because a

      determination of whether the crimes arose out of an episode of criminal

      conduct cannot be made without looking beyond the sentencing judgment1 to

      the facts underlying each conviction, there is no facially apparent error in



      1
       In fact, Peterson has not even included the sentencing judgment in the record. In light of the prior appeals,
      however, we were able to determine the sentence imposed.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1408-CR-304| March 18, 2015                Page 3 of 4
       Peterson’s eighty-year sentence. The argument, therefore, may not be raised in

       a motion to correct sentence.

[9]    Furthermore, the statutory provision upon which Peterson relies did not exist

       until 1994. See Slone v. State, 652 N.E.2d 552, 562 (Ind. Ct. App. 1995) (the

       episode of criminal conduct limitation is “part of a legislative amendment to the

       statute which was added in 1994 and which represents a previously nonexistent

       restraint upon a trial court’s discretion when imposing consecutive sentences”),

       trans. denied. Even if it had existed in 1981, the statutory limitation has always

       been inapplicable to murder.

[10]   Judgment affirmed.


       Kirsch, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1408-CR-304| March 18, 2015   Page 4 of 4